DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Applicant’s response to the office action of 2/10/2022 is acknowledged on 5/10/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Son (US Patent Application Publication No. 2018/0332780).
Regarding claim 1, Son discloses a mat for covering a grass surface (see abstract), the mat comprising: a planar body for protecting the grass surface by withstanding an impact of a golf club head (see 110 and 120 as shown in Figure 1), the planar body comprising: a plurality of gaps in the planar body for allowing access to the grass surface (see S1 and S2); at least one tee opening for receiving a golf tee (any of the openings identified as S1 and S2); and a plurality of ground engagement members connected to the planar body for limiting movement of the golf mat from an impact of the golf club head and maintaining the entirety of a bottom surface (the bottom surface of supporting mat 120) of the planar body in contact with the grass surface (125).

Regarding claim 2, the mat (110, 120) is capable of allowing access to the grass includes allowing evapotranspiration and the access of water, nutrients, air and sunlight to the grass surface (paragraph 122 discusses the mat allows smooth photosynthesis of the grass and this indicates that the mat allows access to all the recited elements that inherently allows smooth photosynthesis of the grass).

Regarding claim 3, the planar body is rectangular in shape (Figures 1-2).

Regarding claim 5, as shown in Figure 11 alternative shape of the gap that has four sides is disclosed. 

Regarding claim 6, the plurality of gaps are elliptical in shape (paragraph 56 discloses that there are no limits to the shape and this shows that elliptical shape is inherent).

Regarding claim 7, in the plurality of gaps form a lattice, the lattice providing structural integrity to the planar body (the walls of the spacings S1 and S2 as shown in Figures 1-2).

Regarding claims 9-12, the plurality of ground engagement members (125) are contiguous with a subset of the plurality of gaps and the plurality of engagement members include a spike as recited (see Figures 1-2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Son.
Son does not explicitly disclose if the lattice could cover approximately 30% to 50% of the grass surface beneath the mat. However looking at Figures 1-2, it can be said that the recited range could be considered as being met. It would have been obvious to one having ordinary skill in the art before the effective filing to provide any workable range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4 and 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Son.
Regarding claim 4, the claim does not disclose expressly that the device could have a tee opening positioned  on a longitudinal center line. The bottom mat (120) can be said to have an opening that is positioned on a longitudinal center of the body but the top mat (110) does not disclose an opening at a longitudinal center. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the first mat (110) with opening at the longitudinal center or at any other location because Applicant has not disclosed that the use of an opening at the longitudinal center provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant's invention to perform equally well with either the opening position as taught by Son or the claimed longitudinal center location because both devices perform the function of being used as a mat in a golf course (paragraph 3 of Son discloses the mat being used in a golf course).
Therefore, it would have been an obvious matter of design choice to modify Son to obtain the invention as specified in this claim.

Regarding claim 13, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use anyone of the recited type materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claims 14 and 15, It should be noted that the method of forming the device is not germane to the issue of patentability of the device itself. However the claims are rejected as discussed below.
Son does not explicitly disclose if the device is formed by injection molding or by cutting process. However the way of manufacturing a plastic device by cutting process or an injection molding is not a new concept. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing to manufacture the device of Son by injection molding, or cutting process or in any known manufacturing way because Applicant has not disclosed that the use of manufacturing the device by injection molding or cutting process provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant's invention to perform equally well with either the manufacturing method as taught by Son or the claimed injection molding or cutting process because both devices perform the function of creating a plastic device structure.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Richard A. Thomas (US Patent No. 3,561,764).
Son discloses the use of a mat that reduces damage to a grass surface (see abstract, claims and figures of the Son reference. See also all the rejections of the claims above). Son teaches that the device is to be used in a golf course (see paragraph 3) but does not disclose the recited method steps (for example: placing a tee and golf ball, standing adjacent to the mat and swinging a golf club. However having a golf mat and performing the recited method steps in the claims is not a new concept and Thomas is one example of reference that teaches the method steps as recited (see column 2 lines 37-62 and see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing to modify the Son device with the shape of the Thomas reference so that the device of Son could be used repetitively at similar ground spot for properly practicing golf swing and at the same time for protecting the grass area where the mat is place from damage. During normal use and operation of the Son in view of Thomas device, the method steps as recited would have been obviously be performed.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Weygandt (US Patent No. 3,784,208).
Son discloses the use of a mat that reduces damage to a grass surface (see abstract, claims and figures of the Son reference. See also all the rejections of the claims above). Son teaches that the device is to be used in a golf course (see paragraph 3) but does not disclose the recited method steps (for example: placing a tee and golf ball, standing adjacent to the mat and swinging a golf club. However having a golf mat and performing the recited method steps in the claims is not a new concept and Weygandt is one example of reference that teaches the method steps as recited (see Figures 1-2 and column 2 and lines 23-48). It would have been obvious to one of ordinary skill in the art before the effective filing to modify the Son device with the shape of the Weygandt reference so that the device of Son could be used repetitively at similar ground spot for properly practicing golf swing and at the same time for protecting the grass area where the mat is place from damage. During normal use and operation of the Son in view of Weygandt device, the method steps as recited would have been obviously be performed.

Even though claims 17, 18 and 20 are rejected as shown above, it has been held that to be entitled to weight in method claims, the recited structure limitations there in must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 xx 408 (1961).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711